UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
RONALD SATISH EMRIT,                )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                    Civil Action No. 1:22-cv-03726 (UNA)
                                    )
MARK MILLEY,                        )
                                    )
            Defendant.              )
___________________________________ )

                                     MEMORANDUM OPINION

       Currently before the court is plaintiff’s pro se complaint, ECF No. 1, and application for

leave to proceed in forma pauperis (“IFP”), ECF No. 2. For the reasons explained herein, the court

will grant plaintiff’s IFP application and dismiss the complaint.

       Plaintiff’s complaint is rife with inconsistencies and confusing allegations. He names Mark

Milley, the Chairman of the Joint Chiefs of Staff” as the defendant in the complaint’s caption, but

it is unclear how any of the claims that follow relate to General Milley. In the body of the

complaint, plaintiff identifies a different individual as the defendant, “the Special Agent in Charge

of the New York field office of the Federal Bureau of Investigation (FBI) at Rockefeller Plaza in

Times Square in New York City,” which plaintiff alleges is “connected to [the] U.S. attorney’s

office in [the] Southern District of New York (SDNY).” Plaintiff lives in Sarasota, Florida, and

he has brought the action in this court, but he states that that venue and jurisdiction for this matter

are proper in the United States District Court for the Eastern District of Virginia, “the Second

Circuit Court of Appeals in New York City or First Circuit Court of Appeals at John Joseph
Moakley Courthouse in Boston, Massachusetts[,]” or possibly, the United States District Court for

the Southern District of New York.

        From there, the complaint becomes even more difficult to follow. Plaintiff discusses, at

length, his disagreement with the outcomes of litigation in various other federal and state courts,

including filing restrictions entered against him as a vexatious litigant, and refusals by those courts

to entertain his interlocutory appeals or transfer his matters to other jurisdictions. He then

intermittently alleges that “SDNY” “racially profiles people as Arabic of or Muslim,” while also

discussing his attempts to gain entry to Cuba, individuals falsely identified as Russian spies, and

his difficulties contacting foreign embassies in the United States. He demands damages and

injunctive relief. This complaint will be dismissed.

        First, pro se litigants must comply with the Rules of Civil Procedure. Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a pleading “contains an untidy assortment

of claims that are neither plainly nor concisely stated, nor meaningfully distinguished from bold

conclusions, sharp harangues and personal comments [,]” it does not fulfill the requirements of

Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C., No.

17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). “A confused and rambling narrative of

charges and conclusions . . . does not comply with the requirements of Rule 8.” Cheeks v. Fort
Myer Constr. Corp., 71 F. Supp. 3d 163, 169 (D.D.C. 2014) (citation and internal quotation marks

omitted). The instant complaint falls within this category. As presented, neither the court nor

defendant can reasonably be expected to identify plaintiff’s claims. In fact, it is unclear who

plaintiff has even intended to sue. And per plaintiff’s own assertions, this District appears to be

an improper venue for his claims, and it is unknown how, if at all, this court may exercise subject-

matter jurisdiction over this lawsuit.

       Second, this court lacks subject matter jurisdiction to review the decisions of other federal

courts. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992); Panko v. Rodak, 606 F. 2d 168, 171 n.6

(7th Cir. 1979) (finding it “axiomatic” that a federal court may order judges or officers of another

federal court “to take an action.”), cert. denied, 444 U.S. 1081 (1980); United States v. Choi, 818

F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other

courts”), citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986); Fleming v. United States,

847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman,

460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d,

No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

       For all of these reasons, this case will be dismissed without prejudice. A separate order

accompanies this memorandum opinion.




                                                      AMY BERMAN JACKSON
Date: December 21, 2022                               United States District Judge